Citation Nr: 0007612
Decision Date: 03/21/00	Archive Date: 09/08/00

DOCKET NO. 99-03 478               DATE MAR 21, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

REPRESENTATION

Appellant represented by: Alabama Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1961 to September
1965.

This matter comes before the Board of Veterans' Appeals (Board) on.
appeal of a March 1998 rating decision by the Montgomery, Alabama,
regional office (RO) of the Department of Veterans' Affairs (VA)
which denied service connection for bilateral hearing loss.

REMAND

The Board, in September 1999, by means of a Remand decision,
requested additional development of the evidence. As part of this
development, a VA examination conducted by specialist in ear
disorders in order to determine the etiology of any hearing loss
was requested. It was requested that following the examination and
in conjunction with a review of the claimsfolder and a copy of the
previous Remand, the examiner would render an opinion as to whether
it is as likely as not that any hearing loss diagnosed was related
to the veteran's military service, to include in service acoustic
trauma. The VA audiological examination was conducted by an
audiologist in December 1999. However, the requested examination by
a specialist in ear disorders was apparently not conducted.

The United States Court of Veterans Appeals (Court), in Stegall v.
West, 11 Vet. App. 268 (1998), indicated, in pertinent part, that
there exists a "compelling need to hold...that a remand ... by the
Board confers on the veteran or other claimant, as a matter of law,
the right to compliance with the remand orders."

The United States Court of Appeals for Veterans Claims (Court) has
indicated that the threshold for normal hearing is between 0 (zero)
and 20 decibels and that higher thresholds show some degree of
hearing loss. Hensley v. Brown, 5 Vet.App. 155

- 2 - 

1993). In this regard the June 1965 separation examination showed
hearing loss in the right ear (ASA converted to ISO) at 3000 and
4000 decibels per Hensley.

Accordingly, this case is remanded for the following actions:

A VA examination should be conducted by a medical specialist (M.D.)
in ear disorders to determine the nature and etiology of any
hearing loss. All tests deemed necessary should be accomplished.
The claimsfolder is to be made available to the examiner in
conjunction with the examination. It is requested that the
physician obtain a detailed inservice and postservice history of
noise exposure. Following the examination and in conjunction with
a review of the claimsfolder it is requested that the examiner
render an opinion as to whether it is as likely as not that any
hearing loss diagnosed is related to the veteran's military
service, to include inservice acoustic trauma and the hearing loss
in the right ear shown at the time of the separation examination.
A complete rationale for any opinion expressed should be included
in the examination report.

2. The RO should ensure that the requested development has been
completed to the extent possible

Thereafter, the case should be reviewed by the RO. If the benefit
sought is not granted the veteran and his representative should be
furnished a supplemental statement of the case and an opportunity
to respond. The case should then be returned to the Board for
further appellate consideration.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'

- 3 -

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.


ROBERT P. REGAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 -



